Citation Nr: 0218233	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for cardiovascular 
disease with left ventricular hypertrophy and vasospastic 
angina, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from March 1974 to 
March 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's cardiac disorder is manifested by 
diastolic pressure of predominately less than 100 and a 
maximum workload of 7 metabolic equivalents (METS).  The 
veteran's service-connected heart disorder does not result 
in chronic congestive heart failure, preclusion of more 
than light manual labor or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
cardiovascular disease with left ventricular hypertrophy 
and vasospastic angina are not met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 7005, 7101 
(1997, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law redefines the obligations of VA with 
respect to the duty to assist, eliminates the concept of a 
well-grounded claim, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
of information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the May 1995 rating 
decision, the April 1996 statement of the case, and the 
supplemental statement of the case issued in October 2001.  
He was specifically told that there was no evidence 
showing that his disability should be rated higher than 30 
percent.  The RO also notified him of the type of evidence 
needed in support of his claim, such as medical records 
showing treatment for heart disease. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In the October 
2001 VCAA letter the RO specifically requested that he 
provide the names and addresses of medical 
facilities/doctors where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records, but 
that it was his responsibility to ensure that the RO 
received the records.  Additionally, in order to ensure 
that an adequate evaluation of the veteran's disability 
was procured and before the VA, a cardiology examination 
was accomplished.  Therefore, VA has adequately notified 
the veteran of the evidence it would obtain and of the 
evidence that was necessary for him to produce.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002).  Here, the RO obtained the veteran's 
available VA medical treatment records.  As noted above, 
it also provided a cardiology examination of the veteran.

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2002) requires that each disability be viewed in relation 
to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2002) requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.7 (2002) provides that, where there is a question as 
to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  

The regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that, where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Id; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

The disability rating criteria that has been used in this 
case may be found at 38 C.F.R. Part 4, Diagnostic Codes 
7005 and 7101.  The criteria for evaluating cardiovascular 
disorders were changed effective January 12, 1998. 
Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997).  The revised 
provisions of Diagnostic Code 7005 incorporate objective 
measurements of the level of physical activity, expressed 
numerically in METs, at which cardiac symptoms develop.  
The Board further observes that METs are measured by means 
of a treadmill test.  However, it is recognized that a 
treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina 
with pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought 
to be inadvisable due to factors including the foregoing, 
"the examiner's estimation of the level of activity, 
expressed in METs and supported by examples of specific 
activities, such as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable."  See 38 C.F.R. § 4.104, Note 2 
(2002).  

The Board notes that the veteran was notified of this 
change when he was provided a supplemental statement of 
the case (SSOC) in October 2001.  In the SSOC, the veteran 
was given notification of the rating criteria that could 
be used in evaluating his claim, including the new rating 
criteria.  In accordance with Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the veteran has been apprised of the 
regulation change and the version that is more favorable 
to the claimant will apply.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior 
to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from the effective date of 
the new criteria under both the old criteria in the VA 
Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

Under the criteria for rating arteriosclerotic heart 
disease in effect prior to January 12, 1998, a 30 percent 
evaluation was warranted for arteriosclerotic heart 
disease after six months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor 
was feasible.  A 60 percent evaluation was warranted 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, when more than light manual labor was not 
feasible.  A 100 percent evaluation was warranted during, 
and for six months following, acute illness from coronary 
occlusion or thrombosis with circulatory shock, etc.  A 
100 percent evaluation was also appropriate after this 
six-month period with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
when more than sedentary employment was precluded.  
Authentic myocardial insufficiency with arteriosclerosis 
may be substituted for occlusion in these evaluation 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 (as in 
effect prior to January 12, 1998).

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary 
artery disease) with a documented history of coronary 
artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
A 60 percent evaluation is warranted where there is more 
than one episode of acute congestive heart failure in the 
past year; or where a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent evaluation is warranted with 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2002).  
The amended criteria for evaluating hypertensive heart 
disease or cardiomyopathy are identical to those contained 
in Diagnostic Code 7005 as amended.  See 38 C.F.R. § 
4.104, Diagnostic Codes 7007, 7020 (effective January 12, 
1998).

With respect to 38 C.F.R. Part 4, Diagnostic Code 7101, 
under the old criteria hypertensive vascular disease, a 10 
percent rating is assigned when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more.  A 
20 percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more with definite 
symptoms.  If there is hypertension with diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent rating is in order.  A maximum 
schedular evaluation of 60 percent is assigned when there 
is diastolic pressure predominantly 130 or more and severe 
symptoms. 

The amended version of Code 7101, hypertensive vascular 
disease, provides for a 10 percent rating when diastolic 
pressure is predominantly 100 or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 
100 or more, or when systolic pressure is predominantly 
160 or more.  A 20 percent evaluation is warranted for 
hypertension with diastolic pressure predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
If there is hypertension with diastolic pressure 
predominantly 120 or more, a 40 percent rating is in 
order.  A maximum schedular evaluation of 60 percent is 
assigned when there is diastolic pressure predominantly 
130 or more.  See 38 C.F.R. Part 4, Diagnostic Code 7101 
(2002), Note 1(defining hypertension).

The veteran underwent a VA cardiology examination in April 
1995.  Prior to the examination, the veteran told the 
examiner that he was taking medications to control his 
blood pressure.  However, the veteran also admitted that 
his blood pressure was "under poor control".  The veteran 
denied angina pectoris, intermittent claudication, or any 
other symptoms indicative of congestive heart failure.  
The veteran's blood pressure was measured at 186/140, 
193/144, and 190/140.  The final diagnosis was 
hypertensive cardiovascular disease with left ventricular 
hypertrophy.

A second cardiology examination was accomplished in 
October 1998.  The veteran reported that he was a truck 
driver and his heart disease did not interfere with his 
daily work.  As in the past, the veteran denied chest pain 
at efforts, dyspnea on exertion, paroxysmal nocturnal 
dyspnea, and orthopnea.  Blood pressure readings were 
130/100 and 130/95.  An exercise summary report was 
prepared in November 1998 in conjunction with the October 
exam.  The maximum workload attained was 7 METs.  The 
tester further wrote that the veteran did not suffer from 
chest pain while taking the stress test.  The 
electrocardiograms failed to demonstrate evidence of 
ischemic ST-T changes; there were no arrhythmias.  The 
veteran showed fair to poor exercise tolerance.  

In conjunction with the veteran's claim, the veteran's VA 
medical records were obtained.  A review of those medical 
records reveal a sampling of blood pressure readings over 
the course of the appeal.

Date
Blood Pressure 
Reading
Comments (if any)
9/94
120/95
Moderate diastolic 
elevation in blood 
pressure
12/94
150/100
Arterial 
hypertension
6/95
130/90

8/95
110/70

3/96
120/80

9/96
120/90
Occasional chest 
pain (once a 
month)
6/97
135/95

3/98
130/100
Stable angina and 
no change in 
treatment will be 
accomplished
7/98
129/89

10/98
130/100, 130/95

11/98
120/90

8/01
150/90


Based upon the evidence of record, the Board finds 
persuasive medical evidence demonstrates the veteran's 
service-connected coronary artery disease with 
hypertensive heart disease is presently manifested by 
substantiated anginal attacks without evidence of acute 
illness from coronary occlusion, evidence demonstrating 
more than light manual labor is not feasible, evidence 
demonstrating dyspnea, fatigue, angina, dizziness or 
syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or recent evidence demonstrating left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

The Board notes the November 1998 stress test reported 
fatigue after achieving 7 METs.  This is at the bottom of 
the scale.  Moreover, there are no specific medical 
opinions addressing whether or not the veteran's service-
connected disability prohibits more than light manual 
labor.  The veteran is a truck driver and has indicated 
that his heart disease does not interfere with his 
employment.  The Board also finds that the fact the 
veteran was able to achieve 7 METs on his stress thallium 
test is persuasive evidence that more than light manual 
labor was feasible at that time.  Therefore, the Board 
must conclude that entitlement to a rating in excess of 30 
percent under the old or new criteria is not warranted.  
See 38 C.F.R. Part 4, Diagnostic Code 7005 (effective 
before and after January 12, 1998).

The Board notes that alternatively the veteran could be 
rated under the criteria for hypertensive vascular 
disease.  38 C.F.R. Part 4, Diagnostic Code 7101 
(effective before and after January 12, 1998).  However, 
based upon the evidence of record, the Board finds a 
rating in excess of 30 percent under the old or new 
criteria for this diagnostic code is also not warranted.  
The medical evidence does not indicate diastolic blood 
pressure findings predominantly 120 or more.  In fact, 
examining the veteran's blood pressure readings over a 
five year period of time, the findings do not indicate 
diastolic blood pressure findings predominately 110 or 
even 100 or more.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2002), whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  When all 
the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board finds the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for a 
cardiology disability.  

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2002) only 
where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his heart disability or that it interferes with his 
employment to a marked degree.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.



ORDER

Entitlement to an increased evaluation for cardiovascular 
disease with left ventricular hypertrophy and vasospastic 
angina is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


